El Juez Asociado Señor Dávila emitió
la opinión del Tribunal.
El registrador recurrido sostiene que la Ley Núm. 62 de 1987, — 4 L.P.R.A. sees. 921-927 — requiere que los poderes otorgados antes de su vigencia sean inscritos en el Registro de Poderes que establece la referida ley, para que puedan ser considerados a los fines de acreditar las facultades del apo-derado en el otorgamiento de actos o contratos de fecha posterior a tal vigencia. ¿Es correcta la contención del regis-trador?
Antes de proceder a considerar la cuestión planteada dispondremos de un reparo del registrador a nuestra juris-dicción. Invoca los dictámenes enunciados en Noriega v. Registrador, 15 D.P.R. 674 (1909) y Barreras v. Registrador, 15 D.P.R. 556 (1909) que establecen que no puede reeu-rrirse de una segunda nota denegatoria cuando la primera ha sido consentida. Pero esa no es la situación que este recurso presenta. Con fecha 18 de diciembre de 1961, y notificado al día siguiente, el registrador denegó la inscrip-ción de una escritura de compraventa porque el poder me-diante el cual actuó el vendedor, que había sido otorgado el 5 de mayo de 1924, no estaba inscrito en el Registro de Po-deres. Dentro del término de subsistencia de la anotación preventiva tomada, el 2 de febrero siguiente, se presentó al registrador, en interés de subsanar el defecto apuntado, una *897certificación del Secretario del Tribunal Supremo al efecto de que del Registro de Poderes no aparecía qué el poder que se había acompañado como complementario hubiera sido re-vocado o modificado. El registrador volvió a denegar la ins-cripción y de esta segunda denegatoria es que se ha recurrido. No se trata, pues, de que se consintiera a la actuación original del recurrido.
La ley dispone en su Art. 3 — 4 L.P.R.A. sec. 922 (Supl. 1962) — que “[s]erá obligación de todo notario ante el cual se otorgue una escritura de constitución, modificación, am-pliación, sustitución, renuneia, revocación o renovación de poder, remitir al Secretario del Tribunal Supremo de Puerto Rico, dentro de las setenta y dos(1) horas después de su otorgamiento, una notificación, bajo su fe notarial, haciendo constar en la misma el nombre o nombres del otorgante u otorgantes y testigos, fecha, número y naturaleza de la es-critura con especificación de la persona a quien se le confiere, amplía, modifica o revoca el poder; en caso de sustitución de poder se consignará en dicha notificación el nombre de la persona sustituida y el apoderado, y cuando se trate de renuncia de poder el nombre del mandante; Disponiéndose, que será deber del Secretario del Tribunal Supremo acusar recibo a los notarios de dicha notificación y proceder inmediatamente después de recibirla a hacer las anotaciones correspondientes en el libro que determina el artículo 5 de esta Ley.”
Nada dispuso expresamente en cuanto a los poderes otor-gados o protocolizados antes de su vigencia. Específicamente la ley provee que se remita la notificación al Tribunal Supremo dentro de un período de tiempo estipulado. ¿Cuándo es que tendrían la obligación de notificarlo los notarios que otorgaron las escrituras de poderes antes de 1937? ¿Inme-diatamente de entrar a regir la ley? ¿Qué responsabilidad podría exigírsele a los que no lo hicieron, si no hay un pre-cepto específico que los obligue? Fácil hubiera sido para el *898legislador establecer que era necesario registrar los poderes otorgados antes de la vigencia de la ley, dentro de un plazo de gracia. En este caso el recurrente hizo más de lo que estaba obligado. Presentó, como antes apuntamos, una certifica-ción negativa.
El registrador invoca el caso de Rosario v. Registrador, 59 D.P.R. 428 (1941). Allí sostuvimos que poderes otorga-dos fuera de Puerto Rico antes de la vigencia de la ley de 1937 tenían que ser protocolizados. La situación que este caso presenta es distinta a la que en aquél consideramos. Como expresamos en Rosario “ [1] o que dispone la ley es que a partir de su vigencia, documentos de esta índole dejarán de surtir efecto en Puerto Rico, a menos que se protocolicen y anoten previamente en el Registro de Poderes”.
La ley no distinguió entre los poderes otorgados antes de su vigencia y los otorgados después. A partir de la vigen-cia de la ley todo poder otorgado fuera de Puerto Rico que no esté protocolizado hay que protocolizarlo y registrarlo en el Registro de Poderes para que pueda ser considerado a los fines de acreditar las facultades del apoderado.
Es claro que no se requiere que poderes otorgados en Puerto Rico antes del 6 de agosto de 1937, fecha en que entró en vigor la ley, sean notificados al Secretario del Tribunal Supremo para su incripción en el Registro de Poderes.

Se revocará la nota recurrida y se ordenará la inscripción de la escritura presentada.


 La Ley según originalmente aprobada establecía un término de 48 horas.